IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50595
                         Summary Calendar
                        __________________


LEAGUE OF UNITED LATIN AMERICAN CITIZENS (LULAC), #4501,

                                      Plaintiff-Appellant,

versus

SAN ANTONIO RIVER AUTHORITY ET AL.,

                                      Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC Nos. SA-95-CV-106
                         - - - - - - - - - -
                           January 23, 1996
Before HIGGINB0THAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Appellant League of United Latin American Citizens ("LULAC")

appeals from the district court's grant of a motion for summary

judgment by the San Antonio River Authority ("SARA") and its

individual members in this voting rights case. LULAC contends that

the district court erred in holding that this case was barred by

res judicata because of a 1987 consent judgment in a previous

voting rights action filed by LULAC against SARA. We have reviewed

the record and the district court's decision and find no reversible


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50595
                               -2-



error. Accordingly, we affirm for essentially the reasons given in

the district court's decision.   League of United Latin American

Citizens #4501 v. San Antonio River Auth., No. SA-95-CA-106 (W.D.

Tex. June 30, 1995).

     AFFIRMED.